NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted April 29, 2020*
                                 Decided April 29, 2020

                                          Before

                            ILANA DIAMOND ROVNER, Circuit Judge

                            AMY C. BARRETT, Circuit Judge

                            AMY J. ST. EVE, Circuit Judge

No. 19-2620

RENEE TAYLOR-REEVES,                               Appeal from the United States District
    Plaintiff-Appellant,                           Court for the Northern District of Illinois,
                                                   Eastern Division.

       v.                                          No. 17 CV 5416

MARKETSTAFF, INC.,                                 John Robert Blakey,
    Defendant-Appellee.                            Judge.



                                        ORDER

      After she was fired for leaving work early for a medical appointment, Renee
Taylor-Reeves sued for violations of her rights under Title VII of the Civil Rights Act of
1964 and 42 U.S.C. § 1981. The district court dismissed the action, and we affirm.




       *The appellee notified the court that it will not be participating in the appeal. We
have agreed to decide this case without oral argument because the appellant’s brief and
the record adequately present the facts and legal arguments. FED. R. APP. P. 34(a)(2)(C).
No. 19-2620                                                                            Page 2

       Taylor-Reeves, a black woman, worked as an instructor at Bright Start Child
Care & Preschool between 2013 and 2015. In April 2015, she contacted a supervisor to
report that she felt ill and may have contracted strep throat. Taylor-Reeves explained
that she had a doctor’s appointment the next day and would not be able to teach. The
supervisor asked her to report to work anyway and told her that she still could go to
her appointment later in the day. Once at work, however, Taylor-Reeves felt
increasingly ill, so she sent her supervisor a note asking for permission to go to the
doctor immediately. The supervisor responded, “do what you need to do.” Taylor-
Reeves left work early. Later that day, she received an email from Marketstaff—the
school’s third-party provider of human resources support—stating that she was
“considered ‘resigned’ for leaving the workplace without permission.”

        Five weeks later, Taylor-Reeves filed a charge of discrimination against Bright
Start with the Illinois Department of Human Rights. She alleged that her supervisor had
sexually harassed her and then discharged her for going to the doctor, despite not firing
similarly situated “non-black” teachers for staying home sick. After receiving a notice of
right to sue, Taylor-Reeves, represented by counsel, filed two lawsuits. First, she sued
Bright Start in state court, alleging sexual harassment, race discrimination, and
retaliation, in violation of the Illinois Human Rights Act. Then, she filed this federal
action against both Bright Start and Marketstaff, bringing similar claims under Title VII
of the Civil Rights Act of 1964, 42 U.S.C. § 2000e–3(a), and 42 U.S.C. § 1981.

       After a jury returned a verdict for Bright Start in state court, the federal litigation,
which had been stayed, resumed. Taylor-Reeves’s attorneys withdrew, and through
new counsel, she moved to dismiss Bright Start from this action. The district court
granted the motion and instructed Taylor-Reeves’s attorney to “advise the [c]ourt if
there is a good faith basis to proceed with this case against … Marketstaff.” Counsel
withdrew a few weeks later. Taylor-Reeves then filed a pro se amended complaint,
proceeding only with what she a labeled a “retaliation” claim, alleging that Marketstaff
was her employer and fired her for leaving work for health reasons. Taylor-Reeves also
alleged, without elaboration, that her supervisor at the preschool had subjected her to
“offensive and unwelcome sexual harassment” throughout her employment.

        The district court dismissed the amended complaint with prejudice on
Marketstaff’s motion. The court ruled that the complaint failed to state a claim for
retaliation, see FED. R. CIV. P. 12(b)(6), because Taylor-Reeves “alleges only that
Defendant terminated her for leaving the workplace without permission.” And
“requesting leave for strep throat” is not a statutorily protected activity. See 42 U.S.C.
No. 19-2620                                                                           Page 3

§ 2000e–3(a). Alternatively, the district court ruled that res judicata bars Taylor-Reeves’s
claim in light of the state-court judgment in favor of Bright Start.

        Taylor-Reeves’s brief on appeal is only minimally developed, but if we read it
generously, we can discern two basic arguments: (1) dismissal of the suit was improper
because, in leaving work when sick, Taylor-Reeves “followed appropriate procedures
set forth” by Illinois law; and (2) res judicata does not apply because the state and federal
suits “are not parallel.”

       The first issue is dispositive (so we decline to address the second). Even if we
assume that Taylor-Reeves followed all applicable state policies when leaving work sick
(and that Marketstaff was her “employer,” which is disputed), her termination for that
departure still is not actionable under Title VII or § 1981. “Title VII’s anti-retaliation
provision provides that it is unlawful for an employer to discriminate against its
employee because the employee filed a complaint or participated in an investigation of
an unlawful employment practice.” Robertson v. Dep’t of Health Servs., 949 F.3d 371, 378
(7th Cir. 2020) (citing 42 U.S.C § 2000e–3(a)); see also Baines v. Walgreen Co., 863 F.3d 656,
661 (7th Cir. 2017) (noting we “generally use the same standard to review
discrimination and retaliation claims under § 1981 and Title VII”). But in her amended
complaint, Taylor-Reeves specifically attributes the allegedly retaliatory discharge to
the fact that she left work for medical reasons. As the district court noted, this is not a
protected activity under 42 U.S.C § 2000e–3(a). See Univ. of Texas Sw. Med. Ctr. v. Nassar,
570 U.S. 338, 360 (2013) (holding Title VII retaliation claims require a “but-for” causal
connection between plaintiff’s participation in a statutorily protected activity and
employer’s adverse action). So dismissal of her suit was proper.

                                                                                 AFFIRMED